Order entered February 26, 2015




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01060-CV

                    LAZO TECHNOLOGIES, INC., ET AL., Appellants

                                            V.

                  HEWLETT-PACKARD COMPANY, ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06786-D

                                         ORDER
       We GRANT the February 12, 2015 motion of nonresident attorney, Patricia M. Hamill,

for admission pro hac vice. We DIRECT the Clerk of this Court to add Patricia M. Hamill as

counsel pro hac vice.

       We GRANT the February 12, 2015 motion of nonresident attorney, Deborah J.

Krabbendam, for admission pro hac vice. We DIRECT the Clerk of this Court to add Deborah

J. Krabbendam as counsel pro hac vice.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE